DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made non-final.
Claims 31, 33, 34, 36, 41, 43, 44, 46-56, and 58-60 are pending in the case. Claims 31, 41, and 50 are independent claims. Claims 1-30, 32, 35, 37-40, 42, 45, and 57 have been cancelled.
Acknowledgement is made of Applicant’s claim for foreign priority in this National Stage application with Chinese application PCT/CN2016/077309 filed March 25, 2016.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 31, 41, 47-53, 55, 56, and 58-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraft et al. (US 2003/0017858 A1), in view of Skory et al. (US 2014/0351760 A1), and in view of Norris III (US 2017/0052702 A1).

Regarding claim 31, Kraft teaches a character input method that does not provide a full keyboard for inputting a character (FIG. 3 and [0044]: display part 22 provides a partial keyboard for inputting a character), the character input method comprising:
displaying a horizontal character input area in a first area of a display screen (FIG. 3, [0044-0045] and [0047]: first display part 20/horizontal character input area is displayed in a first area of a display screen 3 of a terminal, as supported in [0042]);
receiving an input for inputting a first character into the horizontal character input area  (FIG. 3 and [0051]: according to the operation instruction, the user has entered “B” which is then displayed in the character input area);
displaying the first character with a cursor at a right side of the first character in the horizontal character input box (FIG. 3: as illustrated in the second part of FIG. 3, a cursor is displayed at a right side of the first character “B” in the horizontal character input box);
displaying a vertical candidate character area in a second area of the display screen of the smartwatch, wherein the vertical candidate character area displays a selection indicator, a plurality of candidate characters, and a first candidate character from the plurality of characters, wherein the first candidate character is selected by the selection indicator (FIG. 3, [0044-0045] and [0047]: second display part 22/vertical 
selecting, in response to a slide operation, a second candidate character from the plurality of candidate characters by the selection indicator (FIG. 3, [0044-0045] and [0047]: in response to a slide/roll operation, a second character is selected by the selection indicator. For example, a second character corresponds to “e”, which would be highlighted to indicate selection);
receiving an instruction indicating that the second candidate character is selected ([0047]: “The roller key 10 acts as selection means, and for this purpose it is equipped with a microswitch (not shown) detecting when the depression exceeds a predetermined level. When the roller key 10 is depressed, the microswitch supplies a depression signal to the controller 18 that adds the character highlighted by the cursor 23 to the string”; FIG. 3, [0047], and [0051-0052]: For example, after initially selecting “B”, the user similarly selects “e” among the plurality of candidate characters shown in second display part 22); and
updating the horizontal character input area from displaying the first character with the cursor at the right side of the first character to displaying the second candidate 
Kraft does not explicitly teach the method implemented by a smartwatch, wherein the display screen comprises a touchscreen, the plurality of candidate characters being associated with the first character, wherein the selection indicator has a fixed position in the second area, and a slide operation on the touchscreen to select a second candidate character.
Skory teaches the method implemented by a smartwatch, wherein the display screen comprises a touchscreen (FIG. 1, [0018-0019], and [0076]: UID 12 of the computing device 10/smartwatch includes a display screen comprising a touchscreen), wherein the selection indicator has a fixed position in the second area, and a slide operation on the touchscreen to select a second candidate character (FIGS. 4A-D and [0124-0126]: the selection indicator is any of the controls 210, each of which indicate a currently selected character. For example, as seen in FIGS. 4B-D, a slide operation on the touchscreen allows for selection of a second candidate character “l” as seen in the corresponding controls of 211B, 212B, and 213B.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kraft to incorporate the teachings of Skory and have the method implemented by a smartwatch, wherein the display screen 
While both Kraft and Skory teach a plurality of candidate characters displayed in the vertical candidate character box, Kraft in view of Skory does not explicitly teach a plurality of candidate characters that are associated with the first character.
Norris teaches the method implemented by a smartwatch ([0002] and [0019]: a smartwatch may be an embodiment of the method), wherein the display screen comprises a touchscreen (end of [0020] and end of [0035]: the display screen is a touch sensitive computer screen), and wherein the plurality of candidate characters are associated with the first character ([0081]: candidate characters may be selected from word, letter frequency analysis, and word completion trees; [0097], [0102-0103], and [0106]: after typing a first character, the relevant next letters may be determined; FIG. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kraft in view of Skory to incorporate the teachings of Norris and have wherein the plurality of candidate characters are associated with the first character. Displaying candidate characters that are associated with the first character as taught in Norris within the candidate character box of Kraft so that the user may quickly input characters likely to follow the first character, would mitigate or avoid wasting of screen space with irrelevant characters and prevent the user from having to navigate for the likely relevant ones. In this way, the user can enter characters more quickly and efficiently.

Regarding claim 58, Kraft in view of Skory and in view of Norris teaches the character input method of claim 31. Skory further teaches wherein the selection indicator is positioned at a vertical center of the vertical candidate character area such that a first portion of the plurality of candidate characters is displayed above the selection indicator and a second portion of the plurality of candidate characters is displayed below the selection indicator (FIGS. 4A-D and [0124-0126]: the selection indicator is positioned at a vertical center of the vertical candidate character area. A first portion is displayed above and a second portion is displayed below the selection indicator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kraft in view of Skory and in view of 

Regarding claim 41, the claim recites a smartwatch (Skory, FIG. 1, [0018-0019], and [0076]) (Norris, [0002] and [0019]: a smartwatch may be an embodiment of the method) that does not provide a full keyboard for inputting a character (Kraft, FIG. 3 and [0044]: display part 22 provides a partial keyboard for inputting a character), wherein the smartwatch comprises: a touchscreen (Skory, FIG. 1, [0018-0019], and [0076]) (Norris, end of [0020] and end of [0035]: the display screen is a touch sensitive computer screen); memory coupled to the touchscreen and configured to store instructions (Kraft, FIG. 2 and [0035]: RAM and ROM memories 17a are coupled to the display screen/LCD 3 using a bus which corresponds to the connections that enable “the interface to the peripheral units of the apparatus” via the controller 18.; Kraft, [0077], [0095], and [0098]: memory stores instructions for predicting characters); and one or more processors coupled to the touchscreen and the memory (Kraft, [0010-0012]: processor searches through memory to display the best matching string, thereby controlling the display; Kraft, FIG. 2 and [0035]: the controller 18/processor is coupled to the display screen 3 and memories 17a and 17b using the bus which corresponds to the connections that 

Regarding claim 47, Kraft in view of Skory and in view of Norris teaches the smartwatch of claim 41. Kraft further teaches wherein the plurality of candidate characters are displayed vertically within the vertical candidate character area (FIG. 3 and [0038]: the candidate characters in second display part 22/vertical candidate character area are displayed vertically).

Regarding claim 48, Kraft in view of Skory and in view of Norris teaches the smartwatch of claim 41. Although Kraft teaches the display screen further comprising one or more input elements for moving a position of the cursor (FIG. 3 and [0052]: the one or more input elements include arrow signs that move the position of the cursor), Kraft does not teach these input elements appearing on a touchscreen.
However, Norris teaches a touchscreen comprising the horizontal character input area and input elements (end of [0020] and end of [0035]: the display screen is a touch sensitive computer screen with input elements including virtual keys; FIG. 8D and [0110]: The horizontal character input box contains the string “They are MAI”. Virtual keys, or input elements, are seen below the horizontal character input box).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kraft in view of Skory and in view of 

Regarding claim 49, Kraft in view of Skory and in view of Norris teaches the smartwatch of claim 41. Kraft further teaches wherein the slide operation comprises an upward or a downward slide operation (FIG. 3, [0044-0045] and [0047]: The candidate character box is a sliding display box controlled by a roller key 10 that reveals different candidate characters in response to a slide/roll operation of a user) (See also Skory, FIGS. 4A-D and [0124-0126]).

Regarding claim 59, the claim recites a smartwatch with corresponding limitations to the method of claim 58 and is, therefore, rejected on the same premise.

Regarding claim 50, the claim recites an electronic device wearable on a wrist of a user (Skory, FIG. 1, [0018-0019], and [0076]) (Norris, [0002] and [0019]: a smartwatch may be an embodiment of the method), comprising a processor (Kraft, [0010-0012]: processor searches through memory to display the best matching string, thereby controlling the display; Kraft, FIG. 2 and [0035]: the controller 18/processor is coupled to the display screen 3 and memories 17a and 17b using the bus which 

Regarding claim 51, Kraft in view of Skory and in view of Norris further teaches the electronic device of claim 50, wherein the horizontal character input box and the candidate character box are simultaneously displayed on the touchscreen (Kraft, FIG. 3 and [0044]: the horizontal character input box/first display part 20 and the candidate character box/second display part 22 are simultaneously displayed on the display screen) (Skory, for the touchscreen aspect, FIG. 1, [0018-0019], and [0076]) (See also Norris, for the touchscreen aspect, end of [0020] and end of [0035]).

Regarding claim 52, Kraft in view of Skory and in view of Norris teaches the electronic device of claim 50. Kraft further teaches wherein the candidate character box is displayed vertically (FIG. 3, [0044-0045] and [0047]: second display part 22/vertical candidate character box is displayed in a second area of the display screen of the terminal capable of displaying a preset quantity of characters).

Regarding claim 53, Kraft in view of Skory and in view of Norris teaches the electronic device of claim 50. Skory further teaches wherein the electronic device comprises a smartwatch (Skory, FIG. 1, [0018-0019], and [0076]) (See also Norris, [0002] and [0019]: a smartwatch may be an embodiment of the method).

Regarding claims 55, 56, and 60, the claims recite an electronic device with corresponding limitations to the smartwatch of claims 48, 49, and 58, respectively, and are, therefore, rejected on the same premises.

Claims 33 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraft et al. (US 2003/0017858 A1), in view of Skory et al. (US 2014/0351760 A1), in view of Norris III (US 2017/0052702 A1), and in view of Hecht et al. (US 2003/0113100 A1).

Regarding claim 33, Kraft in view of Skory and in view of Norris teaches the character input method of claim 31. Although Kraft teaches receiving an instruction indicating that the second candidate character is selected ([0047]; FIG. 3, [0047], and [0051-0052]), Kraft in view of Skory and in view of Norris does not explicitly teach wherein the instruction is triggered when the second candidate character is selected by the selection indicator exceeds a preset time.
Hecht further teaches wherein the instruction is triggered when the second candidate option is selected by the selection indicator exceeds a preset time (FIGS. 8a-f and [0080-0082]: the instruction to select a second option, for example “February”, is triggered when this option is selected by the selection indicator exceeds a preset time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the selection of the second candidate character as disclosed in Kraft in view of Skory and in view of Norris to 

Regarding claim 43, the claim recites a smartwatch with corresponding limitations to the method of claim 33 and is, therefore, rejected on the same premise.

Claims 34, 44, 46, and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraft et al. (US 2003/0017858 A1), in view of Skory et al. (US 2014/0351760 A1), in view of Norris III (US 2017/0052702 A1), and in view of Yang (US 2014/0111434 A1).

Regarding claim 34, Kraft in view of Skory and in view of Norris teaches the character input method of claim 31. Kraft in view of Skory and in view of Norris does not explicitly teach wherein the plurality of characters that are associated with the first character is selected from a pre-stored character database according to the first character.
Yang teaches wherein the plurality of characters wherein the plurality of candidate characters that are associated with the first character is selected from a pre-stored character database according to the first character (FIG. 7, [0068], and [0070]: a set of characters associated with the first character, or what has been inputted 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kraft in view of Skory and in view of Norris to incorporate the teachings of Yang and have wherein the plurality of candidate characters that are associated with the first character is selected from a pre-stored character database according to the first character. Doing so would allow the system to quickly query for associated characters. This would preclude the need for the user to access an external source and minimize reliance or downloading of associated characters each time the user enters a first character.

Regarding claim 44, Kraft in view of Skory and in view of Norris teaches the smartwatch of claim 41. Kraft in view of Skory and in view of Norris does not explicitly teach wherein the plurality of characters that are associated with the first character is selected from a pre-stored character database according to the first character.
Yang teaches wherein the plurality of characters wherein the plurality of characters that are associated with the first character is selected from a pre-stored character database according to the first character (FIG. 7, [0068], and [0070]: a set of characters associated with the first character, or what has been inputted into the character input region/horizontal character input box, is selected from a pre-stored database of characters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kraft in view of Skory and in view of 

Regarding claim 46, Kraft in view of Skory and in view of Norris teaches the smartwatch of claim 41. Although Kraft teaches the vertical candidate character area, Kraft in view of Skory and in view of Norris does not explicitly teach the vertical candidate character area being displayed in an area of the touchscreen that is below and to a left side of the horizontal character input area.
Yang teaches wherein the vertical candidate character area is displayed in an area of the touchscreen that is below and to a left side of the horizontal character input area (FIG. 9 and [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kraft in view of Skory and in view of Norris to incorporate the teachings of Yang and have the vertical candidate character area be displayed in an area of the touchscreen that is below and to a left side of the horizontal character input area. Doing so would allow greater width for the horizontal character input box to display more text in a single line, enabling the user to more easily read text without frequent line breaks.

Regarding claim 54, the claim recites an electronic device with corresponding limitations to the smartwatch of claim 46 and is, therefore, rejected on the same premise.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraft et al. (US 2003/0017858 A1), in view of Skory et al. (US 2014/0351760 A1), in view of Norris III (US 2017/0052702 A1), and in view of Lee (US 2010/0309137 A1).
	
Regarding claim 36, Kraft in view of Skory and in view of Norris teaches the character input method of claim 31. Although Skory teaches displaying on a display screen of a smartwatch (Skory, FIG. 1, [0018-0019], and [0076]) (See also Norris, [0019-0020]: smartwatch with touch screen), Kraft in view of Skory and in view of Norris does not explicitly teach displaying a Chinese/English switch key in a third area of the display screen, and wherein the Chinese/English switch key is configured to switch between Chinese and English.
Lee further teaches displaying a Chinese/English switch key in a third area of the display screen, and the Chinese/English switch key being configured to switch between Chinese and English (FIG. 2C and [0076], FIG. 2H and [0084]: a Chinese/English switch key 211 is displayed in another area of the display screen of the terminal, the key being configured to switch between Chinese and English).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kraft in view of Skory and in view of Norris to incorporate the teachings of Lee and display a Chinese/English switch key in a 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are either moot because the arguments do not apply to the current combination of the references being used in the current rejection or are unpersuasive.

In Remarks, Applicant argues:

Kraft in view of Norris fails to teach that a vertical candidate character area displays a selection indicator, a plurality of candidate characters that area associated with a first character, and a first candidate character from the plurality of candidate characters, wherein the selection indicator has a fixed position in a second area, and wherein the first candidate character is selected by the selection indicator as required by amended claim 31 (pages 14-15 of Remarks).
As supported by FIG. 7 and paragraph [0069] of the instant application, “when receiving an operation instruction that taps to select the associated character, the smartwatch updates the first character in the character input box 31 to the associated character selected by the user”. Kraft does not state that the letter “e” is entered or that “Be” is ever displayed. In Kraft, the first display part 20 only displays a letter “B” or a name “Betty Blue”. The first display part 20 is not updated from displaying a first character to displaying a candidate character from a plurality of candidate characters (pages 16-18 of Remarks).

Examiner respectfully disagrees.

Regarding point (a), this argument is considered moot.

Regarding point (b), Applicant’s argument is unpersuasive. Firstly, Applicant’s reference to FIG. 7 and paragraph [0069] does not provide proper support for the argued limitation (second bolded portion of claim 31 on page 13 of Remarks). The argued limitation in the claim involves updating the horizontal character input area after selection of the second candidate character. The update involves displaying the second candidate character with the cursor at a right side of the second candidate character, while the selection involves a slide operation via the selection indicator. However, FIG. 7 and paragraph [0069] do not show selection of a second candidate character which is selected by a slide operation via the selection indicator as claimed in amended claim 31. Instead, FIG. 7 and paragraph [0069] describe the user tapping a character for 
Secondly, the argument against Kraft is unpersuasive. This argument has similarly been addressed in the Examiner’s Answer mailed 12/08/2020 (page 5-6 of Examiner’s Answer to Appeal Brief). Kraft discloses the argued limitation because Kraft illustrates in FIG. 3 that the user inputs individual characters, the cursor would update to be displayed in a position to the right of the most recently inputted letter (supported in [0047] of Kraft). As the user inputs the characters, the position of the cursor 21 would continue to update its position in order for the user to sequentially enter characters to arrive to the resulting “Betty Blue” seen in FIG. 3 (supported in [0051-0052] of Kraft). The FIG. 3 of Kraft offers a summarized view of the result of the user inputting characters to update the character input box. It is obvious from Kraft’s disclosure that the user does not merely input “B” and then the full name “Betty Blue” is automatically displayed without updating the character input box to display the selected candidate character with the cursor at the right side of the candidate character as Applicant alleges. Rather, the user inputs the characters individually and sequentially in Kraft by first entering “B” and then entering “e” to form “Be” and so on to finally arrive at “Betty Blue”: “When the roller key 10 is depressed, the microswitch supplies a depression signal to the controller 18 that adds the character highlighted by the cursor 23 to the string of already entered information, of which at least a part is displayed in the first display part 20 at a position marked by a cursor 21 in this first display part 20” (Kraft, [0047]). Applicant’s argument that “the phone searches for a contact with ‘B’ and displays ‘Betty Blue’” (first paragraph page 18 of Remarks) is a groundless assumption 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980.  The examiner can normally be reached on M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171